Order entered August 11, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00176-CR

                           DERRYCK JEROD JAMES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-55636-N

                                           ORDER
       We GRANT appellant’s August 7, 2015 motion to withdraw as appointed counsel on

appeal. We DIRECT the Clerk of the Court to remove Julie Woods and the Dallas County

Public Defender=s Office as appointed counsel for appellant.

       We ORDER the trial court to appoint new counsel to represent appellant in this appeal.

We ORDER the trial court to transmit a supplemental clerk=s record containing the order

appointing new counsel to this Court within FIFTEEN DAYS of the date of this order.

       We ABATE the appeal to allow the trial court to comply with this order. We will

reinstate the appeal when we receive the order appointing new counsel.

                                                     /s/   LANA MYERS
                                                           JUSTICE